Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 7-9, the applicant asserts that “Islam, alone or in any proper combination with Yi and/or Jeong, fails to disclose, suggest, or render obvious all recitations of amended claim 1. Thus, amended claim 1 of the subject application is allowable.” Examiner respectively disagrees. 
The applicant further asserts in page 8 that “Applicant submits that at least the underlined features are not disclosed by Islam.” Examiner respectively disagrees as indicated in the office action below, which show that ISLAM discloses the underlined features in fig. 3, 9, par. 94, 100, 102, 109. 
The applicant further asserts in page 8 that “Yi does not disclose a correspondence is implemented according to the flexible symbols and the slot formats, and only the format of the flexible symbol is configured.” Examiner respectively disagrees since as indicated by par. 69 (pages 6, 7 of the provisional 62577692), “…the dynamic SFI included in the group common DCI may update resources defined to a flexible symbol in a semi-statically configured slot format to DL symbols or UL symbols…” and par. 72 (pages 6, 7 of the provisional 62577692), “…the dynamic SFI cancels and/or changes an already configured/indicated resource…”, the SFI is using to configure specific flexible symbol to the DL or UL, which would be indicating the correspondence between the flexible symbol and the SFI. Therefore, YI also teaches “a correspondence is implemented according to the flexible symbols and the slot formats, and only the format of the flexible symbol is configured.” Therefore, the combination of ISLAM, YI, and JEONG would teaches the claims. 
The rejection is maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 14, 17, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 20190089584 as supported by provisional app. 62559479 filed on 09/15/2017) in view of YI (US 20200260442 as supported by provisional app. 62577692 filed on 10/26/2017) and JEONG et a. (US 20150326492).

Regarding claims 1, 14, ISLAM teaches a method of time slot indication, applied to a terminal device, comprising: 
acquiring N pieces of format indication information from first control information sent from a network side (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein N is an integer greater than or equal to 1 (par. 98, N>=1); 
determining N time slots corresponding to the N pieces of format indication information in the first control information (par. 94, 109, when N=10, the SFI indicates the slot format of 0, 2, 4, 6, 8 for even index and 1, 3, 5, 7, 9 for odd index); and 
determining formats of the N time slots based on the N pieces of format indication information (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
wherein each of the N time slots corresponding to the N pieces of format indication information is a time slot of which at least partial formats is flexible (par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated); 
wherein before acquiring the N pieces of format indication information from the first control information sent from the network side, the method further comprises: determining at least one time slot of a first type based on second configuration information sent from the network side (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown; par. 90, 104, 109, 157, 165, 171, separating the GC-PDCCH with format indicator or SFI to indicating each half slot would indicating one half slot format is received and determine is before or after another one half slot format is received and determine), wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown); 
wherein determining the N time slots corresponding to the N pieces of format indication information in the first control information (fig. 3, 9, par. 94, 100, 102, 109) comprises: 
implementing a correspondence according to the time slot of the first type and the N piece of format indication information of the first control information (fig. 3, 9, par. 94, 100, 102, 109, the bits in the SFI bitmap associated with the corresponding slot, which indicating the DL/UL/unknown); 
wherein determining the formats of the N time slots based on the N pieces of format indication information (fig. 3, 9, par. 94, 100, 102, 109) comprises:
determining a format only for the time slot of the first type according to the correspondence (fig. 3, 9, par. 94, 100, 102, 109, the bits in the SFI bitmap associated with the corresponding slot, which indicating the format of the slot to be one of the DL/UL/unknown); 
 the N pieces of format indication information in the first control information correspond {YB:00931799.DOCX } -19-to N time slots of a first type (par. 100, 109, slots can be DL, UL, unknown); 
wherein the time slot of the first type is a time slot containing an unidentified portion (par. 87, 109, unknown symbols).   
However, ISLAM does not teach wherein the second configuration information indicates at least one time slot from multiple time slots, and the multiple time slots comprise the at least one time slot of the first type and at least one time slot not containing an unknown symbol;
But, YI (US 20200260442) in a similar or same field of endeavor teaches wherein the second configuration information indicates at least one time slot from multiple time slots (par. 67, 85), and the multiple time slots comprise the at least one time slot of the first type and at least one time slot not containing an unknown symbol (par. 67, the slot format is semi-statistically configured through RRC signaling. The slot format configured semi-statically through RRC signaling is information on a slot format preferentially applied first… A symbol determined to a flexible symbol by a slot format configured semi-statically may be later updated to a DL symbol or a UL symbol by a semi-static configuration, a group common PDCCH, UE scheduling DCI, etc.; par. 85, The UE may not make any assumption for a symbol to which an SFI is not applied, and may deal the symbol as a flexible resource by a semi-static slot format configuration; as supported by pages 6, 7 of the provisional 62577692);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YI in the system of ISLAM to use semi-static slot configuration.
The motivation would have been to provide flexibility in configuration and reduce the resource for signaling. 

However, ISLAM does not explicitly teach wherein at least part of the N time slots are continuous or discontinuous.
But, JEONG in a similar or same field of endeavor teaches wherein at least part of the N time slots are continuous or discontinuous (par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM and YI to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 


Regarding claims 4, 17, ISLAM teaches the method of claim 1, wherein, the format indication information comprises at least one of: at least one of a size or a position of a downlink portion, at least one of a size or a position of an uplink portion, at least one of a size or a position of a reserved portion, or at least one of a size or a position of an unidentified portion (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown).  

Regarding claims 8, 21, ISLAM teaches a method of time slot indication, applied to a network device, comprising: 
sending first control information containing N pieces of format indication information to a terminal device (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein the N pieces of format indication information correspond to N time slots of the terminal device (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
wherein each of the N time slots corresponding to the N pieces of format indication information is a time slot of which at least partial formats is flexible (par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated);
wherein before sending the first control information comprising the N pieces of format indication information to the terminal device, the method further comprises: sending second configuration information to the terminal device, wherein the second configuration information is used for the terminal device to determine at least one time slot of a first type (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown; par. 90, 104, 109, 157, 165, 171, separating the GC-PDCCH with format indicator or SFI to indicating each half slot would indicating one half slot format is received and determine is before or after another one half slot format is received and determine); 
implement a correspondence according to the time slot of the first type and the N pieces of format indication information of the first control information (fig. 3, 9, par. 94, 100, 102, 109, the bits in the SFI bitmap associated with the corresponding slot, which indicating the DL/UL/unknown); and determine a format only for the time slot of the first type according to the correspondence (fig. 3, 9, par. 94, 100, 102, 109, the bits in the SFI bitmap associated with the corresponding slot, which indicating the format of the slot to be one of the DL/UL/unknown);
wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown); and
wherein the time slot of the first type is a time slot containing an unidentified portion (par. 87, 109, unknown symbols).
However, ISLAM does not teach wherein the second configuration information indicates at least one time slot from multiple time slots, wherein the multiple time slots comprise the at least one time slot of the first type and at least one time slot not containing an unknown symbol;
But, YI (US 20200260442) in a similar or same field of endeavor teaches wherein the second configuration information indicates at least one time slot from multiple time slots (par. 67, 85), wherein the multiple time slots comprise the at least one time slot of the first type and at least one time slot not containing an unknown symbol (par. 67, the slot format is semi-statistically configured through RRC signaling. The slot format configured semi-statically through RRC signaling is information on a slot format preferentially applied first… A symbol determined to a flexible symbol by a slot format configured semi-statically may be later updated to a DL symbol or a UL symbol by a semi-static configuration, a group common PDCCH, UE scheduling DCI, etc.; par. 85, The UE may not make any assumption for a symbol to which an SFI is not applied, and may deal the symbol as a flexible resource by a semi-static slot format configuration; as supported by pages 6, 7 of the provisional 62577692);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YI in the system of ISLAM to use semi-static slot configuration.
The motivation would have been to provide flexibility in configuration and reduce the resource for signaling. 
  However, ISLAM does not explicitly teach wherein at least part of the N time slots are continuous or discontinuous.
But, JEONG in a similar or same field of endeavor teaches wherein at least part of the N time slots are continuous or discontinuous (par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM and YI to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 

Regarding claim 11, 24, ISLAM teaches the method of claim 8, wherein the format indication information comprises at least one of: at least one of a size or a position of a downlink portion, at least one of a size or a position of an uplink portion, at least one of a size or a position of a reserved portion, or at least one of a size or a position of an unidentified portion (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JO et al. (US 20200287676) teaches Semi-static DL/UL allocation may be notified to the UE through a cell-specific RRC signal or a UE-specific RRC signal. Each of DL/UL allocation through the cell-specific RRC and DL/UL allocation through the UE-specific RRC may be semi-static DL/UL allocation, and two combinations thereof may become one semi-static DL/UL allocation (par. 181); This is simply referred to as semi-stati SFI (par. 181); The semi-static SFI and the dynamic SFI may indicate D, U, and ‘unknown’ as a direction and use of each symbol. ‘Unknown’ may have the same meaning as ‘flexible’ (par. 182).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/29/2022